


Exhibit 10.3


EXECUTION VERSION


FOURTH SUPPLEMENTAL INDENTURE is entered into as of April 28, 2014 (this “Fourth
Supplemental Indenture”), by and among Westmoreland Coal Company, a Delaware
corporation (the “Issuer”), Westmoreland Partners, a Virginia partnership (the
“Co-Issuer” and, together with the Issuer, the “Issuers”), Westmoreland Energy
Services, Inc., a Delaware corporation, Westmoreland Canada LLC, a Delaware
limited liability company, Westmoreland Canadian Investments, LP, a Quebec,
Canada limited partnership, WCC Holding B.V., a Netherlands B.V., Westmoreland
Canada Holdings Inc., an Alberta, Canada corporation, Westmoreland Prairie
Resources Inc., an Alberta, Canada corporation, Coal Valley Resources, Inc., an
Alberta, Canada corporation, Prairie Mines & Royalty ULC, an Alberta, Canada
unlimited liability company, Prairie Coal Ltd., a Saskatchewan, Canada limited
company, Willowvan Mining Ltd., a Saskatchewan, Canada limited company, and
Poplar River Coal Mining Partnership (together, the “New Guarantors”) and Wells
Fargo Bank, National Association, as trustee under the Original Indenture
referenced below (the “Trustee”), and Wells Fargo Bank, National Association, as
note collateral agent under the Original Indenture referenced below (the “Note
Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Issuers, the guarantor parties set forth therein (the
“Guarantors”), the Trustee and the Note Collateral Agent are parties to the
Indenture dated as of February 4, 2011 (the “Original Indenture”), as amended
and supplemented by the Supplemental Indenture dated as of January 31, 2012
among the Issuer, the Co-Issuer, the Guarantors, the Trustee and the Note
Collateral Agent (the “Supplemental Indenture”), by the Second Supplemental
Indenture dated as of February 3, 2014 (the “Second Supplemental Indenture”) and
by the Third Supplemental Indenture dated as of April 24, 2014 (the “Third
Supplemental Indenture,” and, the Original Indenture, as amended and
supplemented by the First Supplemental Indenture, the Second Supplemental
Indenture and the Third Supplemental Indenture, the “Indenture”);
WHEREAS, the Issuers have co-issued $700 million aggregate principal amount of
10.75% Senior Secured Notes due 2018 (the “Notes”) pursuant to the Indenture, of
which $676.5 million aggregate principal amount are outstanding as of the date
hereof;
WHEREAS, on April 24, 2014, the Issuer completed the acquisition of certain
entities from Sherritt International Corporation (together with certain related
transactions, the “Sherritt Acquisition”);
WHEREAS, in connection with the Sherritt Acquisition, the Issuer has formed or
acquired each of the New Guarantors and each of the New Guarantors is a
wholly-owned direct or indirect subsidiary of the Issuer;
WHEREAS, the Indenture provides that under certain circumstances the New
Guarantors shall execute and deliver to the Trustee a supplemental indenture
pursuant to which the New Guarantors shall unconditionally guarantee all of the
Issuers’ obligations under the Notes, the Indenture, the Security Documents, the
Registration Rights Agreement and the Intercreditor



--------------------------------------------------------------------------------




Agreement, on the terms and conditions set forth herein and under the Indenture
(the “Guarantee”);
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Fourth Supplemental Indenture;
WHEREAS, each New Guarantors has taken all corporate, limited liability company
or other organizational action necessary on the part of such New Guarantor to
enter into this Fourth Supplemental Indenture; and
WHEREAS, the Issuer has delivered to the Trustee an Officers’ Certificate as
well as an Opinion of Counsel pursuant to Section 9.06 of the Indenture to the
effect that the execution of this Fourth Supplemental Indenture by the Issuers
and each of the New Guarantors is authorized or permitted by the Indenture and
constitutes the legal, valid and binding obligations of the Issuers and each of
the New Guarantors enforceable in accordance with its terms.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
mutually covenant and agree for the equal and ratable benefit of the Holders as
follows:
ARTICLE I
DEFINITIONS
SECTION 1.1    Defined Terms. Capitalized terms used in this Fourth Supplemental
Indenture and not otherwise defined herein shall have the meanings assigned to
such terms in the Indenture.
ARTICLE II
REPRESENTATIONS; AGREEMENT TO BE BOUND; GUARANTEE
SECTION 2.1    Representations. Each New Guarantor represents and warrants to
the Trustee as follows:
(i)    It is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.
(ii)    The execution, delivery and performance by it of this Fourth
Supplemental Indenture have been authorized and approved by all necessary action
on its part under the applicable laws of the jurisdiction in which it is
organized.
SECTION 2.2    Agreement To Be Bound. Each New Guarantor hereby becomes a party
to the Indenture as a Guarantor and as such shall have all of the rights and be
subject to all of the obligations and agreements of a Guarantor under the
Indenture. Each New Guarantor agrees to be bound by all of the provisions of the
Indenture applicable to a Guarantor and to perform all of the obligations and
agreements of a Guarantor under the Indenture.

2

--------------------------------------------------------------------------------




SECTION 2.3    Guarantee. Each New Guarantor agrees, on a joint and several
basis with all the existing Guarantors, to fully, unconditionally and
irrevocably guarantee the Guarantee Obligations pursuant to Article XI of the
Indenture on a senior secured basis.
ARTICLE III
MISCELLANEOUS
SECTION 3.1    Notices. All notices and other communications to the New
Guarantors shall be given as provided for notices to the Issuers or a Guarantor
in Section 12.02 of the Indenture, with a copy to the Issuer.
SECTION 3.2    Parties. Nothing expressed or mentioned herein is intended or
shall be construed to give any Person, firm or corporation, other than the
Holders, the Note Collateral Agent and the Trustee, any legal or equitable
right, remedy or claim under or in respect of this Fourth Supplemental Indenture
or the Indenture or any provision herein or therein contained.
SECTION 3.3    Effectiveness of Amendments. This Fourth Supplemental Indenture
will become effective immediately upon its execution and delivery by each party
hereto.
SECTION 3.4    Continuing Effect of Indenture. Except as expressly provided
herein, all of the terms, provisions and conditions of the Indenture and the
Notes shall remain in full force and effect. Each reference in the Indenture to
“this Indenture”, “hereof”, “herein”, “hereto” or words of like import referring
to the Indenture shall mean and be deemed a reference to the Indenture as
modified hereby. To the extent of any inconsistency between the terms of the
Indenture and this Fourth Supplemental Indenture, the terms of this Fourth
Supplemental Indenture will control and govern.
SECTION 3.5    Construction of Fourth Supplemental Indenture; GOVERNING LAW.
This Fourth Supplemental Indenture is executed as and shall constitute an
indenture supplemental to the Indenture and shall be construed in connection
with and as part of the Indenture. The Section headings herein are for
convenience only and shall not affect the construction hereof. THIS FOURTH
SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
SECTION 3.6    Trust Indenture Act Controls. If any provision of this Fourth
Supplemental Indenture limits, qualifies or conflicts with another provision of
this Fourth Supplemental Indenture or the Indenture that is required to be
included by the Trust Indenture Act of 1939 as in force at the date as of which
this Fourth Supplemental Indenture is executed, the provision required by said
Act shall control.
SECTION 3.7    Trustee and Note Collateral Agent Disclaimer. The recitals
contained in this Fourth Supplemental Indenture shall be taken as the statements
of the Issuers and the Guarantors, and the Trustee and the Note Collateral Agent
assume no responsibility for their correctness. The Trustee and the Note
Collateral Agent make no representations as to the validity or sufficiency of
this Fourth Supplemental Indenture. All rights, protections, privileges,
indemnities and benefits granted or afforded to the Trustee and the Note
Collateral Agent under

3

--------------------------------------------------------------------------------




the Indenture shall be deemed incorporated herein by this reference and shall be
deemed applicable to all actions taken, suffered or omitted by the Trustee and
the Note Collateral Agent under this Fourth Supplemental Indenture.
SECTION 3.8    Closing Deliverables. The Issuer has delivered to the Trustee
(a) an Opinion of Counsel and Officers’ Certificate required pursuant to Section
12.04 of the Indenture and stating in effect that the conditions precedent for
the execution and delivery of the Fourth Supplemental Indenture have been
satisfied, and (b) an Opinion of Counsel and Officers’ Certificate pursuant to
Section 9.06 of the Indenture stating in effect that the execution of this
Fourth Supplemental Indenture by the Issuers and each of the New Guarantors is
authorized or permitted by the Indenture and constitutes the legal, valid and
binding obligations of the Issuers and each of the New Guarantors in accordance
with its terms.
SECTION 3.9    No Recourse Against Others. No director, officer, employee,
incorporator, stockholder, member or manager of the Issuer, the Co-Issuer, any
New Guarantor or any Restricted Subsidiary will have any liability for any
obligations of any New Guarantor under this Fourth Supplemental Indenture or
such New Guarantor’s Note Guarantee or for any claim based on, in respect of, or
by reason of, such obligations or their creation.
SECTION 3.10 Counterparts and Severability. This Fourth Supplemental Indenture
may be executed in any number of counterparts, each of which so executed shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument. Any executed counterpart delivered by
facsimile, .pdf or other electronic transmission shall be effective as an
original of such executed counterpart. In case any provision in this Fourth
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provision shall not in any way be
affected or impaired thereby.
[signature pages follow]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed as of the date first above written.
WESTMORELAND COAL COMPANY, as Issuer


By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: General Counsel and Secretary




WESTMORELAND PARTNERS, as Co-Issuer


By:
Westmoreland-Roanoke Valley, L.P.,

as General Partner
 
By:
WEI-Roanoke Valley, Inc.,

as General Partner of Westmoreland-Roanoke
Valley, L.P.


By:    /s/ Samuel Hagreen
Name: Samuel Hagreen
Title: Secretary


By:
Westmoreland - North Carolina Power, L.L.C.

as General Partner


By:    /s/ Samuel Hagreen
Name: Samuel Hagreen
Title: Secretary




WESTMORELAND ENERGY SERVICES, INC., as Guarantor


By:    /s/ Samuel Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND CANADA LLC, as Guarantor


By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




[additional signature pages follow]




[Signature Page to Fourth supplement Indenture]

5

--------------------------------------------------------------------------------




WESTMORELAND CANADAIAN INVESMENTS , LP, as
Guarantor


By:
Westmoreland Canada LLC, its general partner



By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




WCC HOLDING B.V., as Guarantor


By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Managing Director A
WCC HOLDING B.V. as Guarantor
By: /s/ R.H. W. Funnekotter
Name: R.H.W. Funnekotter
Title: Managing Director B
WESTMORELAND CANADA HOLDINGS INC., as Guarantor


By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




WESTMORELAND PRAIRIE RESOURCES INC., as Guarantor


By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




PRAIRIE MINES & ROYALTY ULC, as Guarantor


By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




COAL VALLEY RESOURCES INC., as Guarantor


By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary


[additional signature pages follow]


[Signature Page to Fourth supplement Indenture]

6

--------------------------------------------------------------------------------




WILLOWVAN MINING LTD., as Guarantor




By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




PRAIRIE COAL LTD., as Guarantor




By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary




POPLAR RIVER COAL MINING PARTNERSHIP, as Guarantor


By:
Prairie Mines & Royalty ULC, its partner





By:    /s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Secretary


[additional signature pages follow]






[Signature Page to Fourth supplement Indenture]



7

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee




By:    /s/ John C. Stohlmann
Name: John C. Stohlmann
Title: Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Collateral Agent




By:    /s/ John C. Stohlmann
Name: John C. Stohlmann
Title: Vice President








[Signature Page to Fourth supplement Indenture]





8